NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

REYNA A. VALENCIA NAVA; NORMA                   No.    18-70375
E. VALENCIA NAVA,
                                                Agency Nos.       A075-256-177
                Petitioners,                                      A075-256-178

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Reyna A. Valencia Nava and Norma E. Valencia Nava, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen and review de novo questions of law. Bonilla v. Lynch, 840 F.3d 575, 581

(9th Cir. 2016). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely, where it was filed more than 14 years after their final

administrative decision, and petitioners did not show they qualify for any

exception to the filing deadline. See 8 C.F.R. § 1003.2(c)(2) (motion to reopen

must be filed no later than 90 days after the date of the final administrative

decision); 8 C.F.R. § 1003.2(c)(3) (listing exceptions to the filing deadline).

Contrary to petitioners’ contention, 8 C.F.R. § 1003.2(c)(1) does not list an

exception to the filing deadline.

      Contrary to petitioners’ contention, the BIA provided sufficient reasoning in

declining to reopen sua sponte. See Bonilla, 840 F.3d at 588 (the court can review

BIA decisions denying sua sponte reopening only for the limited purpose of

reviewing the reasoning behind the decision for legal or constitutional error);

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is required is

merely that [the BIA] consider the issues raised, and announce its decision in terms

sufficient to enable a reviewing court to perceive that it has heard and thought and

not merely reacted.” (citation omitted)).

      PETITION FOR REVIEW DENIED.




                                            2                                     18-70375